


110 HRES 152 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 152
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2007
			Mr. Lipinski
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the President should transmit to Congress detailed reports
		  on the situation in Iraq to facilitate greater congressional oversight, work
		  with the international community to create an international peacekeeping force
		  and reconstruction program for Iraq, and seek to convene a peace conference in
		  a neutral location to encourage Iraq’s ethnic and religious factions to achieve
		  the important goals of national reconciliation, security, and governance for
		  Iraq.
	
	
		Whereas 3,090 members of the United States Armed Forces
			 have lost their lives in Iraq as of February 5, 2007;
		Whereas at least 23,279 members of the Armed Forces have
			 been wounded in action as of February 5, 2007;
		Whereas the war in Iraq has already cost United States
			 taxpayers well over $300 billion;
		Whereas the original reasons for going to war in Iraq have
			 since been proven wrong;
		Whereas the Iraq Study Group found the situation in Iraq
			 grave and deteriorating, with increasing violence among
			 sectarian groups;
		Whereas threats to security in Iraq come from many
			 sources, including Sunni insurgents, Shiite militias, widespread organized
			 crime, and al Qaeda;
		Whereas sectarian violence in Iraq continues to displace
			 millions of Iraqis;
		Whereas United States policy in Iraq has been plagued by
			 poor planning and short-sighted leadership, and has lacked congressional
			 oversight and international input;
		Whereas the international community cannot allow Iraq to
			 become a safe haven for terrorists or degenerate into further sectarian
			 violence;
		Whereas Iraq’s geostrategic position, oil reserves, and
			 potential to become a failed state make success in Iraq in the interest of all
			 nations; and
		Whereas international pressure and peacekeeping
			 conferences have proven effective in the past, including bringing an end to the
			 sectarian violence in Bosnia: Now, therefore be it
		
	
		That it is the sense of the House of
			 Representatives that the President of the United States should—
			(1)transmit to Congress detailed reports on
			 the situation in Iraq to facilitate greater congressional oversight so that
			 informed decisions can be made regarding both funding for the reconstruction of
			 Iraq and eventual redeployment of United States troops from Iraq;
			(2)work with the international community,
			 including all of Iraq’s neighbors, to establish an international conference in
			 order to create an international peacekeeping force and reconstruction program
			 for Iraq; and
			(3)seek to convene a peace conference in a
			 neutral location to encourage Iraq’s ethnic and religious factions to achieve
			 the important goals of national reconciliation, security, and governance for
			 Iraq.
			
